Title: From Edward Hand to Daniel Brodhead, 16 March 1782
From: Hand, Edward
To: Brodhead, Daniel


                        
                            Sir
                            Orderly Office Philada 16th March 1782
                        
                        His Exy the commander in chief has directd me to inform you that as the pennsa line is at the Southard, he
                            wishes you to write imediately to the Comg Officer of the Southn army and the imediate comg Officer of the Pennsa Line
                            informg them that you are relieved from your command at Fort Pitt, and ready to receive their orders—he at the same time
                            desired me to acquaint you that you had his permission to visit your friends and attend to your private affairs untill you
                            received orders from the Southard—or further advice from him—I beg you may please to inform me where I may direct to you
                            should his Excy have any orders for you. and am Yr Obedt and very Hhble servant 
                        
                            Edwd Hand
                            B. & A. Gl
                        
                    